*820The complaining witness was able to observe the defendant on three separate occasions during the robbery: once during the initial encounter when they were 12 to 18 inches apart and the defendant asked the complainant for his money; again, during the chase, when the complainant looked back to see if the defendant was still in pursuit; and a third time when they stopped approximately 10 to 15 feet from one another and exchanged words. The accumulated opportunities to observe provided a sufficient independent source for an in-court identification of the defendant by the complainant (see, People v Richards, 119 AD2d 597; Matter of Michael J., 117 AD2d 602; People v Codrington, 109 AD2d 891; People v Gordon, 87 AD2d 636), and the court therefore properly refused to suppress any in-court identification testimony which the People proposed to offer at trial (see, People v Adams, 53 NY2d 241, 245). Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.